Citation Nr: 0938543	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for Dupuytren's 
contracture of the left ring finger (4th digit) and little 
finger, rated as 10 percent disabling from May 1, 2006 to 
October 18, 2006 and from December 1, 2006 to present.  

2.  Entitlement to a higher initial rating for Dupuytren's 
contracture of the right ring finger (4th digit), currently 
rated as noncompensably disabling from May 1, 2006 to January 
27, 2009, and as 30 percent disabling from January 27, 2009 
to April 21, 2009, and 10 percent disabling from June 1, 2009 
to present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 
2006.  

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board notes that on his substantive appeal statement 
dated in May 2007, the Veteran checked a box and indicated 
that he was appealing only the rating for his left hand.  
However, on the reverse side of the form he made reference to 
both hands.  Therefore, the Board considers both issues to 
have been perfected for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his appeal the Veteran had surgical procedures 
performed in October 2006 and April 2009 to repair his 
contractures of fingers of the right and left hands.  He was 
not afforded VA examinations subsequent to those procedures 
to determine the severity of his service-connected disorders 
of the right and left hand.  At his hearing before the 
undersigned in August 2009, the Veteran and his 
representative asserted that he should be examined by VA to 
determine the severity of his service-connected hand 
disorders subsequent to his surgical procedures.  The Board 
agrees.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any 
medical providers who have treated his 
Dupuytren's contractures of the right and 
left fingers since May 2009.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service connected 
Dupuytren's contractures of the right and 
left fingers.  The claims folder should 
be made available in conjunction with the 
examination.  The examiner is asked to 
determine the degree to which the Veteran 
has limitation of motion of the fingers 
of both hands.  If the Veteran is unable 
to oppose his thumb and fingers, the gap 
between the thumb pad and fingers or 
between the fingertip and the transverse 
crease of the palm with the fingers 
flexed to the extent possible should be 
measured and recorded.  Any additional 
limitation of motion due to pain, 
fatigability or repetitive motion should 
also be noted.  The examiner is asked to 
indicate whether any limitation due to 
pain, fatigability or repetitive motion 
is supported by adequate pathology.  Any 
tenderness, adherence or pain with 
palpation of the scars of the fingers and 
hand should be reported.  If there is any 
loss of sensation or other neurological 
signs those should also be noted in 
detail.  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


